     Case 2:20-cv-00521-JCM-EJY Document 21 Filed 10/02/20 Page 1 of 6




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   JOSHCO TECH, LLC, a Nevada limited                       Case No. 2:20-cv-00521-JCM-EJY
     liability company,
 5
                   Plaintiff,                                              ORDER
 6
            v.
 7
     DOES 1-4, the owners and operators of
 8   vradvisors.org,
 9                 Defendants.
10

11          Pending before the Court is Defendant Cheryl White’s Motion to Stay Discovery (ECF No.
12   17). The Court has considered the Motion, JoshCo Tech, LLC’s Opposition (ECF No. 18), and Ms.
13   White’s Reply (ECF No. 20). Also pending before the Court is Plaintiff’s proposed Discovery Plan
14   and Scheduling Order. ECF No. 19.
15   I.     Background
16          Plaintiff sues Defendant Ms. White for Direct Copyright Infringement in violation of 17
17   U.S.C. § 501 et seq. ECF No. 7. Plaintiff asserts ownership of a copyrighted mini disability benefit
18   questionnaire (“mini DBQ”) with Copyright Registration No. TX0008661039. Id. at 3. Plaintiff
19   avers, on information and belief, that Ms. White “created, reproduced, distributed, or published
20   forms” that infringe on Plaintiff’s copyright through the use and sending of infringing mini DBQs
21   to veterans who contact her through the website vradvisors.org. Id. at 4. Plaintiff claims that Ms.
22   White has sent Nevada residents the alleged infringing forms. Id. Plaintiff asserts one cause of
23   action against Ms. White under 17 U.S.C. § 501 et seq. Id. at 4-5. This cause of action is titled
24   “Direct Copyright Infringement.” Id. at 4.
25          Ms. White filed a Motion to Dismiss Plaintiff’s claim on July 7, 2020. ECF No. 10. Attached
26   to Ms. White’s Motion is her Declaration. ECF No. 10-1. In that declaration, Ms. White states that
27   she has never lived or worked in Nevada, but is a resident of California where she has lived her
28   entire life; she does not own land or a business in Nevada; she does not have a bank account in
                                                     1
     Case 2:20-cv-00521-JCM-EJY Document 21 Filed 10/02/20 Page 2 of 6




 1   Nevada; she does not hold meetings in Nevada; she does not conduct advertising in Nevada; she

 2   consults with disabled veterans about their disability ratings and, if she finds them to be a good

 3   candidate for an increased rating, refers them to Zeplin Global Group, LLC (“Zeplin”). Id. Ms.

 4   White further states that she has never drafted, worked on, copied or distributed any mini DBQ at

 5   issue in this dispute and, while she owns the vradvisors.org domain name, she does not own or

 6   operate the website. Id. Ms. White states she has done business with approximately 12 Nevada

 7   veterans, out of 500 total with whom she has worked, and that she does not enter into any agreements

 8   with veterans who contact her. Id. The majority of veterans who contact Ms. White come through

 9   referrals from other veterans. Id.

10   II.    Discussion

11          Generally, a dispositive motion does not warrant a stay of discovery. Tradebay, LLC v. eBay,

12   Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). “The party seeking a stay . . . has the burden to show

13   good cause by demonstrating harm or prejudice that will result from the discovery.” Rosenstein v.

14   Clark Cnty. Sch. Dist., Case No. 2:13-cv-1443-JCM-VCF, 2014 WL 2835074, at *3 (D. Nev. June

15   23, 2014), citing Fed. R. Civ. P. 26(c)(1) (internal quotation marks omitted). Under certain

16   circumstances it is an abuse of discretion to deny discovery while a dispositive motion is pending.

17   Tradebay, 278 F.R.D. at 602. For this reason, a party seeking a discovery stay carries the “heavy

18   burden” of making a strong showing why the discovery process should be halted. Turner Broad.

19   Sys., Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997). When deciding whether to issue

20   a stay, a court must take a “preliminary peek” at the merits of the dispositive motion pending in the

21   case. Buckwalter v. Nevada Bd. of Med. Exam’rs, Case No. 2:10-cv-02034-KJD-GWF, 2011 WL

22   841391, at *1 (D. Nev. Mar. 7, 2011). A court must consider whether the pending motion is

23   potentially dispositive of the entire case, and whether that motion can be decided without additional

24   discovery. Tradebay, 278 F.R.D. at 602. Nonetheless, the court has broad discretion when deciding

25   whether to grant a motion to stay discovery. See e.g., Little v. City of Seattle, 863 F.2d 681, 685 (9th

26   Cir. 1988). Although deciding the issue of jurisdiction is always paramount for the Court, the Court

27   retains its broad discretion to deny a motion to stay discovery even when a pending motion to dismiss

28   is based upon a lack of personal jurisdiction. Holiday Systems, Intern. of Nevada v. Vivarelli,
                                                       2
     Case 2:20-cv-00521-JCM-EJY Document 21 Filed 10/02/20 Page 3 of 6




 1   Schwarz, and Associates, Case No. 2:10-cv-00471-MMD-GWF, 2012 WL 3860824, at *2 (D. Nev.

 2   Sept. 5, 2012) (finding that a magistrate judge does not abuse his discretion when he denies a stay

 3   based solely on a motion challenging personal jurisdiction).

 4           In this matter, a preliminary peek at the Motion to Dismiss filed by Ms. White demonstrates

 5   that it is potentially dispositive of the entire case. That is, with respect to whether the Court may

 6   exercise personal jurisdiction over Ms. White, she asserts that her minimal contacts with

 7   approximately 12 Nevada residents (her only contacts with the state) consisted of providing a link

 8   to another website where Plaintiff’s competitor allegedly uses a form that Plaintiff claims infringes

 9   on Plaintiff’s copyright. However, as stated above, the only claim asserted against Ms. White is a

10   direct copyright infringement claim. ECF No. 7. Sending an email containing a hyperlink, even if

11   to a site that may infringe on a copyright, “does not itself constitute copyright infringement.”

12   Pearson Educ., Inc. v. Inshayev, 963 F.Supp.2d 239, 250-52 (S.D.N.Y. 2013); Perfect 10, Inc. v.

13   Amazon.com, Inc., 508 F.3d 1146, 1161 (9th Cir. 2007). 1

14           Further, a review of the court’s decision in AMC Fabrication, Inc. v. KRD Trucking West,

15   Inc., Case No. 2:12-cv-00146-LDG-CWH, 2012 WL 4846152 (D. Nev. Oct. 10, 2012) is instructive.

16   Citing Liberty Media Holdings, LLC v. Letyagin, Case No. 2:12-cv-00923-LRH-GWF, 2012 WL

17   3135671, at *5 (D. Nev. Aug. 1, 2012), the court in KRD Trucking found that the “pending motion

18   challenging jurisdiction strongly favors a stay, or at minimum, limitations on discovery until the

19   question of jurisdiction is resolved.” 2012 WL 4846152, at *2. The court also stated that while it is

20   generally true that “when determining personal jurisdiction the court accepts as true any

21   uncontroverted allegations in the complaint … for personal jurisdiction purposes, a court may not

22   assume the truth of allegations in a pleading which are contradicted by affidavit. Id. (citations and

23   internal quote marks omitted). Here, Ms. White’s declaration contradicts virtually all of Plaintiff’s

24   factual allegations. ECF No. 10-1.

25           Determining whether jurisdiction exists over an out-of-state defendant involves two

26   inquiries: whether a forum state’s long-arm statute permits service of process, and whether the

27
     1
             In the potential absence of jurisdiction, the Court does not reach other issues presented in Ms. White’s Motion
28   to Dismiss.
                                                              3
     Case 2:20-cv-00521-JCM-EJY Document 21 Filed 10/02/20 Page 4 of 6




 1   assertion of personal jurisdiction would violate due process. Action Embroidery Corp. v. Atl.

 2   Embroidery, Inc., 368 F.3d 1174, 1177, 1180 (9th Cir. 2004). Because Nevada’s long-arm statute,

 3   NRS § 14.065, reaches the “outer limits of federal constitutional due process,” the Court need only

 4   analyze whether exercising personal jurisdiction over Ms. White comports with due process.

 5   Certain-Teed Prods. Corp. v. Second Judicial Dist. Ct., 479 P.2d 781, 784 (Nev. 1971).

 6           To determine whether exercising personal jurisdiction over Ms. White would violate due

 7   process, courts apply a three-prong “minimum contacts” test that asks whether “(1) the defendant

 8   has performed some act or transaction within the forum or purposefully availed himself of the

 9   privileges of conducting activities within the forum, (2) the plaintiff’s claim arises out of or results

10   from the defendant’s forum-related activities, and (3) the exercise of jurisdiction over the defendant

11   is reasonable.” In re W. States Wholesale Natural Gas Litig., 605 F.Supp.2d 1118, 1131 (D. Nev.

12   2009) (internal citation omitted). “If any of the three requirements is not satisfied, jurisdiction in the

13   forum would deprive the defendant of due process of law.” Omeluk v. Langsten Slip & Batbyggeri

14   A/S, 52 F.3d 267, 270 (9th Cir. 1995). Importantly, the minimum contacts test focuses on “the

15   defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who reside

16   there. . . . It follows that a defendant’s relationship with a plaintiff or third party, standing alone, is

17   an insufficient basis for jurisdiction.” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064,

18   1070 (9th Cir. 2017) (internal citations and quotation marks omitted).

19           Here, in the absence of any use by Ms. White of any alleged mini DBQ form Plaintiff

20   copyrighted, it is unclear how Plaintiff’s claim against Ms. White arises out of or results from her

21   Nevada-related activities. That is, the Ninth Circuit employs a “but-for” test to determine whether

22   a particular claim arises out of forum-related activities. Ballard v. Savage, 65 F.3d 1495, 1500 (9th

23   Cir. 1995). This test asks whether Plaintiff’s claims against Ms. White would have arisen but for

24   Ms. White’s contacts with the forum state. Id.

25           Moreover, Plaintiff’s direct copyright infringement claim necessarily requires that Plaintiff

26   demonstrate that Ms. White “violated at least one exclusive right granted to” Plaintiff. Perfect 10,

27   Inc., 508 F.3d at 1159 (internal citations omitted). But, as explained by the Ninth Circuit, even if

28   someone accesses the website vradvisors.org, which Ms. White states in her declaration that she

                                                        4
     Case 2:20-cv-00521-JCM-EJY Document 21 Filed 10/02/20 Page 5 of 6




 1   does not own, and Ms. White facilitates that individual’s access to an infringing document, such

 2   assistance does not raise a direct infringement of copyright claim. See id. at 1161.

 3            Ms. White does not display the alleged infringing document on the vradvisors.org website

 4   (nor is there any allegation that she does). And, the Ninth Circuit states that “distribution requires

 5   an actual dissemination of a copy” of a copyrighted document in order to state a direct infringement

 6   claim. Id. at 1162 (internal citation and quote marks omitted). Plaintiff’s unsupported claim that

 7   Ms. White has sent forms into Nevada notwithstanding, Ms. White’s declaration is clear that she

 8   does not use, enter into or distribute any agreements or mini DBQ forms to those with whom she is

 9   in contact. ECF No. 10-1. 2 Thus, even accepting that Ms. White has been in contact with 12 veterans

10   who live in the state of Nevada, and, as Plaintiff contends, she pointed these individuals to a website

11   that distributed allegedly infringing forms, there appears to be a substantial probability that Plaintiff

12   will not be able to demonstrate that the Court has personal jurisdiction over Ms. White because

13   Plaintiff’s claim for direct copyright infringement does not arise out of or result from Ms. White’s

14   forum related activities. For this reason, a stay of discovery is appropriate in this case. 3

15   III.     Order

16            Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Stay Discovery (ECF

17   No. 17) is GRANTED.

18            IT IS FURTHER ORDERED that the parties shall advise the undersigned within five court

19   days that an order was issued on Defendant’s Motion to Dismiss. If Defendant’s Motion is not

20

21
     2
               Plaintiff’s reliance on Peason Educ., Inc., is misplaced. The Southern District of New York makes clear that
22   manuals accessed through hyperlinks emailed by the defendant, as opposed to defendant having attached digital copies
     of those manuals to the emails sent, “without more, is insufficient to establish an act of infringement.” 963 F.Supp.2d
23   at 250. In fact, the court stated: “As a matter of law, sending an email containing a hyperlink to a site facilitating the
     sale of a copyrighted work does not itself constitute copyright infringement.” Id.
24   3
               The Court has reviewed the extensive discover propounded by Plaintiff on Ms. White that is included verbatim
     in Plaintiff’s Opposition to Defendant’s Motion to Stay. ECF No. 18 at 5-8. While Plaintiff states that this discovery is
25   necessary in order for Plaintiff to gather information regarding Ms. White’s contact’s with Nevada, the Court does not
     agree. Of the 20 Requests for Production and 13 Interrogatories included in Plaintiff’s Opposition, the vast majority
26   will not illuminate facts pertinent to the issue of whether the Court may exercise personal jurisdiction over Ms. White.
     Moreover, in Opposition to Ms. White’s Motion to Dismiss, Plaintiff has moved the District Judge to allow jurisdictional
27   discovery to occur. ECF No. 14 at 14. Under these circumstances, the Court finds it prudent for the undersigned to
     defer the question of whether jurisdictional discovery is necessary to the District Judge. Hologram USA, Inc. v. Pulse
28   Evolution Corp., 2015 WL 1600768, at *2 (D. Nev. Apr. 8, 2015)
                                                                5
     Case 2:20-cv-00521-JCM-EJY Document 21 Filed 10/02/20 Page 6 of 6




 1   granted in full, the parties shall submit a stipulated discovery plan and schedule order for the Court’s

 2   review within ten days the order issued.

 3

 4          DATED this 2nd day of October, 2020.

 5

 6
                                                    ELAYNA J. YOUCHAH
 7                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       6
